IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-40205
                         Summary Calendar
                        __________________


JOSEPH ALFRED ROME, JR.,

                                     Plaintiff-Appellant,

versus

PHILLIP VICK, Judge,
158th District; TRACY
KUNKEL, Denton County
District Clerk,

                                     Defendants-Appellees.



                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 4:96-CV-009
                         - - - - - - - - - -
                             May 1, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Joseph Alfred Rome, Jr., argues that the district court

erred in dismissing his civil rights complaint as frivolous.

Rome also contests the district court's imposition of sanctions.

     We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-40205
                                  -2-

complaint as frivolous is affirmed substantially for the reasons

adopted by the district court.    See Rome v. Vick, No. 4:96-CV-009

(E.D. Tex. Feb. 29, 1996).

     Rome's conclusional allegation that the district court's

imposition of sanctions was the result of bias does not establish

that he was denied an impartial tribunal.       Litkey v. United

States, 114 S. Ct. 1147, 1157-58 (1994).      The district court did

not abuse its discretion in imposing sanctions against Rome.

     Because Rome has failed to raise an issue of arguable merit,

the appeal is dismissed as frivolous.       See Howard v. King, 707
F.2d 215, 219-20 (5th Cir. 1983); 5th Cir. Rule 42.2.      We caution

Rome that any additional frivolous appeals filed by him will

invite the imposition of sanctions by this court.      To avoid

sanctions, Rome is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous because they have been previously deci ded by this

court.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.